OPINION OF THE COURT
Per Curiam.
Resignor was admitted to the practice of law by this Court. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State on the grounds that he currently resides out of State and he does not intend to practice law in New York. Resignor is not the subject of disciplinary proceedings in this State.
We grant the application and direct that his name be removed from the roll of attorneys.
Green, J. P., Pine, Lawton, Hayes and Wisner, JJ., concur.
Resignation accepted and name removed from roll of attorneys.